Citation Nr: 1115917	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-40 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 8, 2005, for the grant of a total rating for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2008, which granted an earlier effective date of July 8, 2005, for the assignment of a 100 percent rating for bipolar disorder.  In September 2009, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for bipolar disorder was received on July 8, 2005.

2.  The RO granted an increased rating to 100 percent, effective July 8, 2005.  

3.  Prior to a final decision, evidence was received showing that the increase in disability was factually ascertainable beginning April 20, 2005.  


CONCLUSION OF LAW

The criteria for an effective date of April 20, 2005, for the grant of a 100 percent rating for bipolar disorder have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2010) ; 38 C.F.R. §§ 3.102, 3.156, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, and of claimant's and VA's respective obligations in obtaining various types of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With respect to an earlier effective date claim, however, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
 
Under the VCAA, the VA also has a duty to assist a claimant by making all reasonable efforts to help obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  All relevant identified service department, VA, and private treatment records have been obtained, as have needed statements from the Veteran's former employer and insurance company.  There is no indication of any additional evidence needed to reach a decision in this claim.  

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Earlier Effective Date

The Veteran claims entitlement to an earlier effective date of April 20, 2005, for the assignment of a total rating for bipolar disorder.  He claims that this was the date that his symptomatology became so severe that he was unable to work.  In support of his claim, he has submitted information from his prior employer and insurance company, indicating that he last worked on April 19, 2005.

Service connection was granted for bipolar disorder in a November 1993 rating decision; a 30 percent evaluation was assigned at that time, effective in Mach 1988.  

In July 2005, the Veteran filed a claim for an increased rating.  VA mental health treatment records dated that month show that the Veteran stated that he was on medical leave from his employment.  A February 2006 rating decision increased the evaluation for bipolar disorder to 50 percent, effective July 8, 2005.  In April 2006, the Veteran submitted a notice of disagreement with the evaluation, and, at the same time, filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In that claim, he stated that he had stopped working "May [sic] 20, 2005."  (Although the issue of entitlement to a TDIU was never addressed, in view of the grant of a 100 percent rating for bipolar disorder, the issue of a TDIU is moot.  See 38 C.F.R. § 4.16.)  

The appeal as to the 50 percent rating was perfected; subsequently, in January 2008, the rating was increased to 100 percent effective April 6, 2007.  A grant of less than the maximum available rating does not terminate the appeal, however, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue of entitlement to an evaluation in excess of 50 percent prior to April 6, 2007, remained on appeal.

Moreover, in August 2008, the Veteran filed a notice of disagreement with the effective date of the assignment of the 100 percent rating.  In a November 2008 rating decision, the RO assigned an earlier effective date of July 8, 2005, the date that the claim for an increased rating was received, for the assignment of a 100 percent rating.  The Veteran disagreed with the effective date, and an appeal was subsequently perfected.  

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  

According to the general rating formula, for a mental disorder, such as bipolar disorder, a 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9432.  The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In this case, the RO found that the Veteran's symptoms of bipolar disorder were productive of total social and industrial impairment as of July 5, 2005, the date his claim for increase was received.  The RO stated that the evidence showing he stopped working as of April 20, 2005, was not received within one year of the July 2005 claim, and, therefore, an earlier effective date could not be granted.  

Under 38 C.F.R. § 3.156(b), however, "new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed . . ., will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Thus, in essence, as long as the claim is filed within a year of the factually ascertainable increase in disability, the effective date can be based on the date of that increase, even if the evidence establishing the increase is not received until sometime later during the appeal period.  

Thus, the Board finds that the evidence as a whole establishes that the symptomatology present which led to the RO's decision to grant a 100 percent rating for bipolar disorder can reasonably be found to be present as of April 20, 2005, the date he was placed on medical leave from his employment.  Although the disability at that time was noted to be temporary, later it was established that he was unable to return to work, due to his bipolar disorder.  The medical evidence indicates that he attempted to return to work in July 2005, but apparently this attempt was unsuccessful.  Thus, symptoms of bipolar disorder may be considered to more closely approximate symptoms resulting in total occupational and social impairment beginning April 20, 2005.  An effective date of April 20, 2005, is therefore warranted for the assignment of a 100 percent rating for PTSD.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






(CONTINUED ON NEXT PAGE)


ORDER

An effective date of April 20, 2005, for the assignment of a 100 percent rating for bipolar disorder is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


